United States vs \ Jeremiah Van Renselaer Ten EyckJ
On Attachment for contempt
Interrogatories exhibited against Jeremiah Van Renselaer Ten Eyck under attachment for an alledged contempt of Court.
1 Interrogatory.
Did Jonathan Kearsley late Clerk of the Supreme Court of the Territory of Michigan, at or about the time he departed from Detroit, in the month of August or September 1826, put into your hands possession and safe keeping the Books of record Journals, files papers & seal of the said Court or any part or parcel thereof & were not the same or some part of the same the Books of record, Journals files & papers of the said Court as a District & Circuit Court of the United States as well as a Court of the said Territory?
2 Interrogatory.
Were not the said Books of Record, Journals files, papers, & seal placed in your hands & possession by the said Jonathan Kearsley because he was about being absent from the Territory at the term or part of the term of the said Court which was soon to commence & be holden at Detroit, that you might exercise & perform the duties of Clerk in his stead & behalf, or for any other & what use, purpose & intention, & did you take from the office of the 'said Jonathan Kearsley or receive the said Books of Record, Journals, files, papers and seal or any part or parcel thereof & for what use purpose & intention, & what did you undertake to do & perform with & concerning the same & concerning the duties of Clerk?
3. Interrogatory.
Did you not attend the sitting of the said Court on the first day of its present term & for a number & what number of succeeding days, with the intention & for the purpose of performing the duties of Clerk of the said Court, & did you not offer *454& hold yourself in readiness to perform the said duties, & did you not present to the said Court as your warrant to act as & perform the said duties of Clerk, a written instrument from the said Jonathan Kearsley to you deputing & authorizing you to perform the said duties; & did not the Judges or some one of the Judges of the said Court question your right to perform said duties under the authority by you produced & in your presence advise & hear argument in relation to your said right, & in relation to the power of the said Jonathan Kearsley to authorize you to act as his deputy & in his stead & behalf as Clerk of the said Court & did you not attend upon the said Court day after day waiting for its decision in relation to your said right to act as Clerk, & was it not within your knowledge that the said Court had decided that the said Jonathan Kearsley had no power to appoint a deputy, & that you could not be recieved & permitted to perform the duties of Clerk by virtue of the said deputation or authority given by him to you & that the said office of Clerk was vacant by reason of the absence of the said Jonathan Kearsley ?
4 Interrogatory.
Did you apply to the said Court to know or be instructed what you should do with the said Books of record, Journals files papers & seal in your hands & possession or what order the said court had or intended to make in relation thereto,
5 Interrogatory
Did you not know or were you not informed, at any time & when, after the said decision of the said Court, that the said Court had or would soon appoint a Clerk to whom the custody of the said Books of record, Journals, files, papers & seal did or would belong, and did you deliver or offer to deliver or keep yourself in readiness to deliver & surrender the same to the said Court or to the new Clerk appointed or to be appointed or to any other person or persons for the use or subject to the order of the said Court, or did you after the making of the said decision by the said court in any 6 what manner offer or afford any & what facilities or means to enable the said Court to have the use benefit or direction of the said Books of record, Journals, files, papers seal?
6 Interrogatory
Did you not carry or cause to be carried to the place of holding the said Court the said Books of record, Journals, files & papers or some part thereof, & did you not have the sarnie at the said place in the presence & at the time of the sitting of the said Court, & did you not take & carry the same away from the said place of holding the said court after you knew of the said decision at any other & what time or times subsequent to the commencement of the present Term of the said Court?
7 Interrogatory
Did you not after the said decision of the said Court, & on what day & hour of the day depart, absent yourself from, or secrete yourself in Detroit, and did you not give out that you were going to Canada & to Black River, and did you in fact go to either of the said places or other & what other place & for what length of time were you thus absent or secreted?
8 Interrogatory
Did you know, or were you told or informed, before you thus absented or concealed yourself, that John Winder had been appointed Clerk of the said Court, & did you know or had you been told or informed that the Court had ordered or were about to make an order for the delivery of the said Books of record, Journals files, papers & seal to the said John Winder, or at what time, by whom & in what manner were thus informed?
*4559 Interrogatory
What disposition did you make of the said Books of record, Journals, files, papers & seal, in what place or places, house or houses building or buildings were the same left or deposited by you or by your directions, consent or concurrence, after the said decision of the said Court, or before or at the time you thus departed from or secreted yourself in Detroit & in what place or places, house or houses building or buildings were the same placed left kept or secreted during your said absence from or concealment in Detroit?
xo Interrogatory
Did you not, after you were informed of the said decision of the said Court, or of the appointment of the said John Winder as Clerk, or of the order of the said Court for the delivery of the said Books of record, Journals, files papers & seal to the said John Winder, express yourself, give out or declare in the words or in the substance & to the effect of the words following, that is to say, that “you had possession of the papers of court & that the said court would have trouble to get them,”
or
that “you meant to keep the books some time from the Court in order to give the Court trouble,” or
that you “had the books of the Supreme Court in your possession & that you intended to keep them as long as you could, that you intended to conceal the books & papers so that the court could not get at them, that you expected Winder would be appointed Clerk & that you would not deliver up the books to him” or
that “it was true that you had refused to deliver to the Supreme Court or their order the books & papers belonging to the said Court, that they (the said CourtQ] must find the said books & papers before they could compel their appearance, that you had some particular business in Canada & that before the Court could make you answer they would have to find you,” or
that you wanted to cross the river “to get away from the court” that your object was to prevent the court from getting possession of the books or records, that you had been advised to the course you were pursuing” or
that the books & papers were in such a situation that the court could not find them” that “the court would have difficulty in finding them, that the books of the Court were in such a situation that the person in whose possession they were did not know it, that you would keep out of the way as you understood the Court would appoint a new Clerk, so that the court would not get hold of the books” or
that “you had been advised upon the subject, & that it would be a long time before the court would find the papers & records,” or
“that you would put the papers of the court where the court could not find them, that as the Court did not consider you deputy Clerk they had nothing to do with you”
11 Interrogatory
Did you not know or were you not informed & by whom & in what manner did you know or were you first informed that a copy of summons, issued by the said Court on the 26th day of September last, requiring you to shew cause on the 27th day *456of the same month why the books of record files, papers & seal of the said Court had not been delivered to John Winder the present Clerk of the said court, had been left at your house, & did you know or were you informed & when did you first know or were you first informed that the said Copy of the said summons was left at your house by an officer of the said Court, & did you see or recieve the said copy & at what time did you see or recieve the same?
Chipman Atty for the United States